Matter of Konstantinos Apostolidis (2021 NY Slip Op 02517)





Matter of Konstantinos Apostolidis


2021 NY Slip Op 02517


Decided on April 28, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 28, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE
ANGELA G. IANNACCI, JJ.


2019-08092

[*1]In the Matter of Konstantinos Apostolidis, etc., deceased.  Coalition of Landlords, Homeowners & Merchants, Inc., et al., appellants; Pene Apostolidis, respondent. (File No. 3311/10)


Judith N. Berger, Islandia, NY, for appellants.

DECISION & ORDER
In a probate proceeding in which the Coalition of Landlords Homeowners & Merchants, Inc., and Paul Palmieri petitioned pursuant to SCPA 1809 to determine the validity of a claim against the estate of Konstantinos Apostolidis, the Coalition of Landlords, Homeowners & Merchants, Inc., and Paul Palmieri appeal from a decision of the Surrogate's Court, Suffolk County (Theresa Whalen, S.), dated April 10, 2019. The decision, after a hearing, determined the amount of costs and attorneys' fees to be awarded to the respondent pursuant to 22 NYCRR 130-1.1.
ORDERED that the appeal is dismissed, without costs or disbursements.
The paper appealed from is a decision, which, after a hearing, determined the amount of costs and attorneys' fees to be awarded to the respondent pursuant to 22 NYCRR 130-1.1. The appeal must be dismissed, as no appeal lies from a decision (see CPLR 5512[a]; Schicchi v J.A. Green Constr. Corp., 100 AD2d 509, 509-510). Although the decision concludes by stating, "This decision constitutes the order of the court," the decision does not actually order anything (see Pecora v Lawrence, 28 AD3d 1136, 1137).
CHAMBERS, J.P., HINDS-RADIX, LASALLE and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court